UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

              - against -
                                                                      ORDER
    ROBERT ADAMS,
                                                                  20 Cr. 494 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               A telephone conference in this matter will take place on June 10, 2021 at 9:30

a.m.. 1 The primary purpose of the teleconference will be to discuss the trial date.

Dated: New York, New York
       June 3, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access/security
code 6212642. The press and public may obtain access to the telephone conference by dialing
the same number and using code. No later than June 8, 2021, the parties must email
Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with
the phone numbers that the parties will be using to dial into the conference so that the Court
knows which numbers to un-mute. The email should include the case name and case number in
the subject line.
